Cardona, P. J.
Appeal from an order of the Family Court of Sullivan County (Meddaugh, J.), entered October 5, 1993.
This appeal seeks to reverse a Family Court determination which, in a proceeding pursuant to Family Court Act article 3, purportedly adjudicated respondent a juvenile delinquent and *557placed Mm with the State Division for Youth in a limited secure detention facility for a period of 12 months. No such dispositional order has been included in the record before tMs Court. The order appealed from concerns respondent’s unrelated foster care placement with petitioner pursuant to Social Services Law §392. Inasmuch as Family Court’s determination is not embodied in a written dispositional order before tMs Court, this appeal must be dismissed (see, Castro v Castro, 198 AD2d 594).
Mercure, Crew III, Casey and Peters, JJ., concur. Ordered that the appeal is dismissed, without costs.